DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In Reference to Claim 10
	The claim recites “cause the display device to display a resetting of the maintained quantity of tracked elements for a future play of the game responsive to an occurrence of a reset event when the maintained quantity of tracked elements associated with the quantity of previous plays of the game is within the second range of quantities of tracked elements.” Applicant’s specification disclose display of tracked elements or display of the resetting of the maintained quantity of tracked elements. Although these elements are tracked and determined, as mentioned above in reference to Claims 1 and 15 the specification only appears to disclose display of the game outcome and secondary events, not the tracked elements let alone a resetting of those elements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the examiner’s opinion the independent claims 1 and 15 recite a mental process. Specifically in regards to claim 1 and 15 of, the steps of “the triggering condition being based on a quantity of elements tracked prior to the play of the game, wherein a first quantity of tracked elements is associated with a first triggering condition that, if satisfied, results in a triggering of the secondary event, a second, different quantity of tracked elements is associated with a second, different triggering condition that, if satisfied, results in the triggering of the same secondary event,” and “responsive to an occurrence of a reset event when the triggering condition comprises the second triggering condition, the triggering condition is reset, for a future play of the game, to the first triggering condition.” Represents mental judgement steps as part of the rules for playing a game whereby it is judged if particular conditions of a tracked element have been satisfied, and if so change a triggering condition for a game and it is judged if a secondary aspect of the game has been triggered, and if so, the triggering conditions for that secondary game are reset from a second condition to a first condition. Although the claims do not explicitly recite a step beginning with language such as “determining” in the examiner’s opinion the recitation that the triggering conditions “if satisfied, result in a triggering of the secondary event” and where  the “the triggering condition is reset” in response with the occurrence of a particular trigger represents a judgement step of the method. This process could be performed in the mind of a human, for example playing a card game who was tracking some element, such as amount wagered or wager size and mentally noted a change in the secondary trigger as a result. This judicial exception is not integrated into a practical application because the recitation of generic components such as a processor, memory with instructions, and a generalized display for outputting results or game information is not alone sufficient to integrate the abstract idea into a practical application. These limitations represent neither applying the judicial exception with or by a particular machine, or improvements to the functioning of a computer or technology.
Further dependent claims 2-7, and 16-20 simply represent additional abstract elements of the mental game rules.
Dependent claims 9 represents recitation of additional elements in an ancillary manner which simply generally link the abstract idea to a particular technological environment of field of use such as a casino environment or wireless mobile devices.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because recitation of a processor, memory with instructions, a display, or a generically claimed mobile device represent r. Further, receiving or transmitting data over a network as required by claim 9 has been held by the courts to represent routine and conventional computer functionality (See buySafe, Inc. v. Google, Inc.). Further, See Mayeroff, US 6,186,894, Col. 5 lines 25-37 which teaches is routine and conventional to have a video display that provide reels with indicia for game events. And Crowder, JR. et al., US 2008/0032785 which teach it is conventional to display secondary game in response to tracked events in the gaming machine. Even when considered as a combination, the additional elements amount to little more than instructions to implement the abstract idea on a general purpose computer system. As such, these elements either alone or in combination fail to add significantly more than the abstract idea.

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered. In light of applicant’s amendments to claims 1, 6-7, 15, and 19-20 rejection of those claims under 35 U.S.C. 112 has been withdrawn.
However, the amendments to the claims change the scope of the claims in such a way that in the examiner’s opinion rejection under 35 U.S.C. 101 is now appropriate. As such, new grounds of rejection for claims 1-7, 9, and 15-20 have been provided.
Further, with regard to claim 10 applicant’s arguments are not persuasive. In the examiner’s opinion generic recitation of display of unspecified gaming indicia is insufficient to constitute disclosure of a display of a resetting of the maintained quantity of tracked elements. Further examiner in not persuaded that Par. 37 represents such disclosure either. Rather Par. 37 merely discloses that the system is advantageous, not that any particular elements are displayed. A player could become aware of the system by some other means such as printed advertisements on the gaming machine or elsewhere in the casino, verbal instructions from casino employees, etc. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715